Citation Nr: 1214884	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a disability manifested by chest pain.

2. Entitlement to service connection for a left foot disability.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2006 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at an April 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with VA examinations.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.

The issues of entitlement to service connection for a left foot disability and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not indicate that the Veteran has been diagnosed with a chronic disability, other than gastroesophageal reflux disease (GERD), resulting in symptoms of chest pain.

CONCLUSION OF LAW

A chronic disability resulting in symptoms of chest pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a September 2007 notice letter, with additional notice having been sent in September 2010.  The Veteran's claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports related to the disability adjudicated below that have been identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided a VA examination in September 2010.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The September 2010 examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history and is based on supporting clinical data.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant case was previously remanded in August 2010 for additional development.  Specifically, the Board ordered a VA examination addressing the Veteran's claimed chest pains.  As discussed above, the Veteran was provided a VA examination in September 2010 which the Board has found to be adequate for the purposes of determining service connection.  As such, there has been substantial compliance with the Board's prior remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran asserts entitlement to service connection for a disability manifested by symptoms of chest pain other than GERD, for which service connection has previously been granted.  Initially, the Board observes service treatment records support the Veteran's assertion of in-service chest pains.

Pursuant to the Board remand, the Veteran was provided a VA examination in September 2010.  Following a physical and clinical examination, the examiner found the Veteran's chest pains are not being caused by his heart.  A diagnosis of non-cardiac chest pain, musculoskeletal in nature was rendered.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

While the Veteran's chest pains have been related to that experienced in active service, to date, this musculoskeletal chest pain has not been attributed to a diagnosed condition.  As discussed above, pain, in and of itself, is not a disability for which service connection may be awarded.  See Sanchez-Benitez, 13 Vet. App. at 285.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a disability manifested by chest pain, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a disability manifested by chest pain is denied.




REMAND
 
The Veteran asserts service connection for a left foot disability and sleep apnea.  As noted above, these claims were previously remanded by the Board in August 2010 for additional development.  For the reasons discussed below, another remand, with ensuing delay, is unfortunately required.	

With regards to a left foot disability, the August 2010 Board remand noted that the Veteran reported he had fractured his left foot prior to entry to active service, though no left foot defect was noted on his enlistment examination.  To rebut the presumption of soundness, VA must show by clear and convincing evidence that both (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

The Veteran was provided a VA examination in September 2010.  Following a review of the claims file and physical examination of the Veteran, the VA examiner opined that it is at least as likely as not the Veteran's left foot disorder is pre-existing in nature and is not caused by or a result of military service.  However, the VA examiner's opinion does not satisfy the "clear and convincing standard" required to overcome the presumption of soundness.  While the examiner referred to a normal orthopedic examination on separation from service which would appear to be a rationale for finding there was no aggravation during service, there was no rationale offered to support the conclusion that the condition preexisted service. 

With respect to Veteran's claim for sleep apnea, a January 2012 VA examination found it unlikely that any of the Veteran's service-connected disabilities caused or exacerbated his sleep apnea.  However, the Veteran has also asserted service connection on a direct basis.  In this regard, the Veteran has stated that he snored during service, and he believes such symptoms indicate he suffered from sleep apnea in service.  See, e.g., Board hearing transcript at 23-24.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion addressing each of the Veteran's assertions).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  Given the inadequacies of the September 2010 and January 2012 VA examinations noted above, the Veteran should be provided new examinations to address his claims of service connection for a left foot disability and sleep apnea.

Finally, pursuant to the August 2010 remand, the Veteran was provided a September 2010 notice letter requested he submit evidence "showing a connection between [his] sleep apnea disability" and his service-connected disabilities.  However, the September 2010 letter did not include notice regarding the elements of a secondary service connection claim.  Therefore, on remand, the Veteran should be provided sufficient notice regarding his secondary service connection claim.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish service connection for sleep apnea on a secondary basis.

2. Schedule the Veteran for a VA examination to address the nature and etiology of his left foot disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer a diagnosis of any current left foot disability and then address the following: 

a. Does the record contain clear and unmistakable (obvious or undebatable) evidence that the Veteran had a left foot disorder that existed prior to his entry onto active duty?  Please identify any such evidence with specificity.

b. If the answer to (a) is yes, does the record contain clear and unmistakable (obvious or undebatable) evidence that the preexisting left foot disorder was either (i) not aggravated by service or (ii) that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

c. If the answer to either (a) or (b) is no, is it at least as likely as not (probability of at least 50 percent) that the Veteran's left foot disorder is etiologically related to his active service?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to address the nature and etiology of his sleep apnea.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current sleep apnea is etiologically related to his active service, to include reports of snoring.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


